Title: III, November 1793
From: Washington, George
To: 


            
              [November 1793]
            
            Sundry matters to be communicated for the information of Congress—either in the
              Speech at the opening of the Session, or by Messages thereafter, as shall be thought
              best.
            Proclamation, informing the United States of the actual State of things as they stood
              between them and the Powers at War.
            State of Our application respecting the surrender of the Western Posts.
            Additional Instructions of his Britanic Majesty relative to Corn &ca in Neutral
                Vessels.
            State of matters as it respects our Negociation with Spain, relative to Territory and
              the Navigation of the River Mississipi.
            Corrispondence with Mr Genet, Minister from the French Republic.
            The impediments which have taken place in the intended Ransom of our Citizens,
              captives in Algiers—& treaty with the Barbary States.
            Treaty attempted with the Western Indians, and the result of it.
            March of the Army in consequence of it—delayed by the suspension we were held in
              thereby
            State of matters as they relate to the Creeks and Cherokees—& to the Frontiers of
              Georgia and the South Western Territory.
            Would not a trade on Public ground, with all the bordering tribes of Indians (if they can once be made sensible of
              their folly by the Superiority of our arms) be an effectual mean of attaching them to
              us by the strongest of all ties, Interest.
            The utility of establishing proper Arsenals unfolds itself more & more every day.
              And the propriety of a Military Accademy for teaching the Art of Gunnery &
              Engineering, can scarcely be doubted. A War, at any time, would evince the impropriety
              of such a neglect.
            Might it not be expedient to take off the Tax upon the transportation of News Papers
                &c.?
            An Act of the Legislature, So. West of the Ohio, Passed Novr 20th 1792—Deposited in
              the Secretary of States Office.
            
            As both Representatives & President are newly chosen, and it is their first
              meeting, may it not be a good occasion, & proper for the latter to express his
              sentiments of the honor conferred on by his fellow Citizens. The former is an
              augmented body—The times are critical—and much temper, & cool deliberate
              reflection is necessary to maintain Peace with dignity & safety to the United
              States.
            Appointments, during the recess of Congress to be laid before the Senate.
          